DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered. Claims 1-7 were amended.
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on 8/6/2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, Species B, claims 1-7 and 9 in the reply filed on 5/4/2020 is acknowledged.
Claims 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2020.
Newly submitted claim 12 is directed to an invention that is independent or distinct since claim 12 is directed to the invention of independent claim 10, which lacks unity of invention under PCT Rule 13.2, as set forth in the restriction requirement mailed on 3/6/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 2 is objected to because the word “is” in the expression “is the distance of the at least one positional indicator from the opening” is improperly used as a verb associated with the carried “information”, since the “information” is the subject of the expression.
For clarity, the word “as” is suggested to replace “is” such that the limitation reads as “wherein the at least one positional indicator has a property, which is configured to carry information associated with the distance indicated by the at least one positional indicator as the distance of the at least one positional indicator from the opening”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
	The previous rejection on claim 1 under 35 U.S.C. 112(b) is withdrawn since the claim has been amended.

Claim Rejections - 35 USC § 103
Claims 1, 6, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Microscopic silicon-based lateral high-aspect-ratio structures for thin film conformality analysis, J.Vac.Technol.A 33(1), 2014, already of record) in view of Schlaudraff (US 20140049818, already of record).
	
The term “distance” in claim 1 is interpreted as “an extent of area along a route measured in a straight line” (https://www.merriam-webster.com/dictionary/distance).  

Regarding claim 1, Gao discloses an apparatus associated with analysis of a thin film layer. Gao teaches the apparatus comprises a chip of one or more lateral high-aspect ratio (LHAR) with a two layer structure with a cavity, the two layer structure comprising a polysilicon layer (membrane layer structure) and a silicon layer (substrate layer structure) with the cavity between the polysilicon layer (membrane layer structure) and a silicon layer (substrate layer structure), and
at least one opening, having width ‘w’, through the polysilicon layer (one layer structure) of the two layer structure to the cavity, 

Gao further teaches that the thickness of the polysilicon layer is in the range between tens of nanometers to ten thousand nanometers (Pg. 2, first sentence).

	Gao further teaches that the silicon layer (one layer of the two layer structure) serves as a sample holder for analysis of the thin film (Pg. 3, Section III(B); see for example Fig. 4).
	Gao does not explicitly teach that the silicon layer sample holder comprises positional indicators configured to indicate a distance. A “positional indicator” has been interpreted in accordance with Applicant’s specification to refer to printed matter (Spec., Pg. 6, lines 29-31 through Pg. 10, lines 1-24). See MPEP 2111.05.
However, Schlaudraff teaches networks 110, 120 of positional indicators on a sample slide holder 100 (layer structure) for determining the position of a sample on the sample slide holder 100 (layer structure) (para 0042, 0044-0048; see for example Fig. 1). Schlaudraff teaches predefining positions of the reference points in the primary network 110 according to a multiple (e.g., two, ten, a hundred times) of the spacing between reference points in the secondary network 120 (para 0027). Schlaudraff also teaches that the reference points (indicia) can be sequential numbers (para 0048). Thus, the networks 110, 120 indicate distance. Applicant’s specification discloses a positional indicator “configured to permit a conformality analysis” refers to printed matter in the form of indicia such as lines or symbols (Spec., Pg. 6, lines 29-31 through Pg. 10, 
The sample region 101 in Schlaudraff corresponds to the sample region for analysis in Gao (Gao: see for example Fig. 4). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine positional indicators with the sample holding portion (i.e., silicon layer) of the apparatus of Gao, as taught by Schlaudraff, for the benefit of determining the position of the sample (i.e., thin film).

The prior art combination is capable of permitting conformality analysis since the claimed positional indicators and the positional indicators of Schlaudraff are both for analyzing samples and determining the location of the sample (Spec., Pg. 12, lines 12-15). See MPEP 2114.

Regarding claim 6, Gao further teaches that the analysis apparatus comprises thin film layers composed of Al2O3 and TiO2 (Pg. 3, left column, second paragraph under Section III(A)). However, this claim does not further structurally limit the apparatus as claimed, since the thin film layer corresponds to a material worked upon, and inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). See MPEP 2115.

	Regarding claim 7, Gao further teaches depositing the film via atomic layer deposition (see Abstract). However, the manner of depositing the thin film for analysis recited in the claim is not germane to the issue of patentability of the claimed analysis apparatus. See MPEP 2114 and MPEP 2115.

Regarding claim 9, Gao further teaches that the cavity is configured to have at least one oxide pillar between the two layer structures (see for example Fig. 1).

Regarding claim 11, Gao further teaches wherein the material, which is received through the at least one opening by the cavity, is used to form an atomic layer inside the cavity, and the conformality analysis analyzes the atomic layer of the thin film layer (see Abstract). However, as mentioned above, this claim does not further structurally limit the claimed analysis apparatus since the manner of deposition onto the analysis apparatus is not germane to the issue of patentability of the claimed analysis apparatus. See MPEP 2114 and MPEP 2115.

Claims 2, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Microscopic silicon-based lateral high-aspect-ratio structures for thin film conformality analysis, J.Vac.Technol.A 33(1), 2014, already of record) in view of Schlaudraff (US 20140049818, already of record) as applied to claim 1 above, and in further view of Cate (US 20140178978).
Regarding claim 2, as mentioned above, Gao does not explicitly teach that the silicon layer sample holder comprises positional indicators.
As mentioned above, Schlaudraff teaches networks 110, 120 of positional indicators on a sample slide holder 100 (layer structure) for determining the position of a sample on the sample slide holder 100 (layer structure) (para 0042, 0044-0048; see for example Fig. 1). Schlaudraff teaches predefining positions of the reference points in the primary network 110 according to a multiple (e.g., two, ten, a hundred times) of the spacing between reference points in the secondary network 120 (para 0027). Schlaudraff also teaches that the reference points (indicia) can be sequential numbers (para 0048). Thus, the networks 110, 120 indicate distance. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine positional indicators with the sample holding portion (i.e., silicon layer) of the apparatus of Gao, as taught by Schlaudraff, for the benefit of determining the position of the sample (i.e., thin film).
	Gao further teaches quantitative analysis of the spread of the sample (thin film) from the opening (see Pgs. 3-4; Section III(B)). Gao teaches differentiating color hues and intensities to determine the penetration of the sample (thin film) in the cavity (Pg. 4, left column). Specifically for example, Gao determines a blue interference color for a film extending 65[Symbol font/0x6D]m inside the cavity, a brown color at a distance of 80[Symbol font/0x6D]m from the opening.
	Neither Gao, nor Schlaudraff, teach that the positional indicators carry information that gives the distance between the positional indicator and the opening.



Regarding claim 3, as mentioned above, Gao does not explicitly teach that the silicon layer sample holder comprises positional indicators, wherein the cross-sectional dimension of each positional indicator carries information about the distance. Applicant’s specification discloses that the positional indicators may include alphabets 
As mentioned above, Schlaudraff teaches networks 110, 120 of positional indicators on a sample slide holder 100 (layer structure) for determining the position of a sample on the sample slide holder 100 (layer structure) (para 0042, 0044-0048; see for example Fig. 1). As mentioned above, the networks 110, 120 indicate distance. Schlaudraff further teaches that alphabets, numbers, and machine-readable reference point systems may be used (para 0047-0048). The alphabets and numbers taught by Schlaudraff have different shapes and thus correspond to having cross-sectional dimensions that carry information about the distance. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine positional indicators with the sample holding portion (i.e., silicon layer) of the apparatus of Gao, wherein the shapes (i.e., cross-sectional dimensions) of the positional indicators carry information about the distance, as taught by Schlaudraff, for the benefit of determining the position of the sample (i.e., thin film).
	
	Gao further teaches quantitative analysis of the spread of the sample (thin film) from the opening (see Pgs. 3-4; Section III(B)). Gao teaches differentiating color hues and intensities to determine the penetration of the sample (thin film) in the cavity (Pg. 4, left column). Specifically for example, Gao determines a blue interference color for a film extending 65[Symbol font/0x6D]m inside the cavity, a brown color at a distance of 80[Symbol font/0x6D]m from the opening.

	However, Cate teaches a direct-reading measuring scale 22 (positional indicators) that carries information describing the distance between the positional indicators and orifice 24 (opening) that receives the sample (para 0023; see for example Fig. 1B). The orifice 24 corresponds to the opening in Gao since both openings receive the analyzed sample. Cate teaches that the direct-measuring scale 22 (positional indicators) is used to measure the length (i.e., determine penetration) of the sample in the flow channel (i.e., cavity) (para 0023). Cate further teaches that the direct-reading measuring scale 22 is not limited to quantitative analysis of analyte-type samples (para 0012). Cate further teaches that the direct-reading measuring scale 22 provides the advantage of straightforward measurements without having to differentiate color hues and intensities (para 0012). Cate further teaches that distinguishing changes in hue and intensity is subject to user variability (para 0006). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the positional indicators in the previous art combination above to indicate distance from the opening, as taught by Cate, for the benefit of directly measuring length or penetration of the sample from the opening, and performing the measurement without differentiating hues and colors, which is subject to user variability.


As mentioned above, Schlaudraff teaches networks 110, 120 of positional indicators on a sample slide holder 100 (layer structure) for determining the position of a sample on the sample slide holder 100 (layer structure) (para 0042, 0044-0048; see for example Fig. 1). Schlaudraff further teaches that the network 110 (positional indicators) includes network 120 (sub-indicators). As mentioned above, the networks 110, 120 indicate distance. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine positional indicators with the sample holding portion (i.e., silicon layer) of the apparatus of Gao, wherein positional indicators include sub-indicators that carry information about the distance, as taught by Schlaudraff, for the benefit of determining the position of the sample (i.e., thin film).
	
	Gao further teaches quantitative analysis of the spread of the sample (thin film) from the opening (see Pgs. 3-4; Section III(B)). Gao teaches differentiating color hues and intensities to determine the penetration of the sample (thin film) in the cavity (Pg. 4, left column). Specifically for example, Gao determines a blue interference color for a film extending 65[Symbol font/0x6D]m inside the cavity, a brown color at a distance of 80[Symbol font/0x6D]m from the opening.

	However, Cate teaches a direct-reading measuring scale 22 (positional indicators) that carries information describing the distance between the positional indicators and orifice 24 (opening) that receives the sample (para 0023; see for example Fig. 1B). The orifice 24 corresponds to the opening in Gao since both openings receive the analyzed sample. Cate further shows that the scale 22 includes longer hash marks (positional indicators) and smaller hash marks (sub-indicators) (see for example Fig. 1B). Cate teaches that the direct-measuring scale 22 (positional indicators) is used to measure the length (i.e., determine penetration) of the sample in the flow channel (i.e., cavity) (para 0023). Cate further teaches that the direct-reading measuring scale 22 is not limited to quantitative analysis of analyte-type samples (para 0012). Cate further teaches that the direct-reading measuring scale 22 provides the advantage of straightforward measurements without having to differentiate color hues and intensities (para 0012). Cate further teaches that distinguishing changes in hue and intensity is subject to user variability (para 0006). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the positional indicators in the previous art combination above to indicate distance from the opening, as taught by Cate, for the benefit of directly measuring length or penetration of the sample from the opening, and performing the measurement without differentiating hues and colors, which is subject to user variability.


As mentioned above, Schlaudraff teaches networks 110, 120 of positional indicators on a sample slide holder 100 (layer structure) for determining the position of a sample on the sample slide holder 100 (layer structure) (para 0042, 0044-0048; see for example Fig. 1). Schlaudraff further teaches that the networks 110, 120 can be selectably sensed optically and/or electromagnetically, which corresponds to a unique interaction with radiation (para 0047). As mentioned above, the networks 110, 120 indicate distance. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine positional indicators with the sample holding portion (i.e., silicon layer) of the apparatus of Gao, wherein positional indicators interact with optical and/or electromagnetic radiation, as taught by Schlaudraff, for the benefit of determining the position of the sample (i.e., thin film).
	
	Gao further teaches quantitative analysis of the spread of the sample (thin film) from the opening (see Pgs. 3-4; Section III(B)). Gao teaches differentiating color hues and intensities to determine the penetration of the sample (thin film) in the cavity (Pg. 4, left column). Specifically for example, Gao determines a blue interference color for a film extending 65[Symbol font/0x6D]m inside the cavity, a brown color at a distance of 80[Symbol font/0x6D]m from the opening.

	However, Cate teaches a direct-reading measuring scale 22 (positional indicators) that carries information describing the distance between the positional indicators and orifice 24 (opening) that receives the sample (para 0023; see for example Fig. 1B). The orifice 24 corresponds to the opening in Gao since both openings receive the analyzed sample. Cate teaches that the direct-measuring scale 22 (positional indicators) is used to measure the length (i.e., determine penetration) of the sample in the flow channel (i.e., cavity) (para 0023). Cate further teaches that the direct-reading measuring scale 22 is not limited to quantitative analysis of analyte-type samples (para 0012). Cate further teaches that the direct-reading measuring scale 22 provides the advantage of straightforward measurements without having to differentiate color hues and intensities (para 0012). Cate further teaches that distinguishing changes in hue and intensity is subject to user variability (para 0006). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the positional indicators in the previous art combination above to indicate distance from the opening, as taught by Cate, for the benefit of directly measuring length or penetration of the sample from the opening, and performing the measurement without differentiating hues and colors, which is subject to user variability.



Response to Arguments
Applicant's arguments, filed on 2/24/2021, have been fully considered but they are not persuasive.
	Applicant’s arguments, filed on 2/24/2021, were addressed in the Advisory Action mailed on 3/17/2021. The response to arguments and additional comments are provided below.

Applicant submits on Pg. 6 that the recitation “configured to indicate a distance” in claim 1 requires the prior art to explicitly teach positional indicator(s) that indicate distance, based on In re Giannelli.  
In response to Applicant’s remarks, In re Giannelli contemplates whether it would have been obvious to modify a chess press machine with “pushing handles” into a rowing machine whereby the user manipulates the “pushing handles” as “pulling handles” (MPEP 2111.04(I)). Thus, this is not relevant to the current issue since the claimed positional indicators are printed matter to be interpreted by a user. See MPEP 2111.05. Additionally, “pushing” and “pulling” are opposite acts of motions, whereas the concepts of distance versus position are not mutually exclusive.

Applicant submits on Pgs. 7-8 that the ordinary artisan would arrange the chip of Gao on the specimen slide in Schlaudraff rather than combine the references in the manner proposed in the Office action. 
In response to Applicant’s argument, Applicant’s proposed scenario simultaneously fails to address the Office action and lacks motivation.

Applicant submits on Pgs. 8-10 that Schlaudraff is non-analogous art. 
However, Applicant’s arguments do not address the “Field of endeavor test” or the “Reasonably pertinent test” (MPEP 2141.01(a)(IV)). Schlaudraff is considered analogous art since the positional indicators of both the Applicant and Schlaudraff serve the identical purpose of identifying the position of a sample on a sample holder. The material composition of the specimens on the sample holders is not relevant to the positional indicators. Regarding the “Field of endeavor test”, both the Applicant and Schlaudraff are concerned with determining the position of an analyzed sample on a sample holder. The Applicant has provided no reasoning as to why conformality analysis to determine sample uniformity cannot be performed on the sample holder slide in Schaudraff. 
Regarding the “Reasonably pertinent test”, the Federal Circuit also stated that the reasonable-pertinence analysis must be carried out through the lens of a PHOSITA who is considering turning to art outside the field of endeavor (Donner Tech., LLC v. Pro Stage Gear, LLC, 979 F.3d 1353 (Fed. Cir. November 2020)).

The relevant question is whether the reference points (i.e., printed matter) in Schlaudraff indicate distance. Applicant’s specification discloses that the claimed positional indicators are indicia (i.e., printed matter) such as lines or symbols (Spec., Pg. 6, lines 29-31 through Pg. 10, lines 1-24). These indicia “encode” predefined positions on the sample holder (Spec., Pg. 7, lines 7-30). These indicia may be interpreted by an analysis system (Spec., Pg. 10, lines 4-7). These indicia indicate 

The primary reference Gao discloses the sample region used for analysis (see for example Fig. 4). This sample region corresponds to sample region 101 in Schlaudraff. Schlaudraff teaches predefining positions of the reference points (indicia) in the primary network 110 according to a multiple (e.g., two, ten, a hundred times) of the spacing between reference points in the secondary network 120 (para 0027). Schlaudraff also teaches that the reference points (indicia) can be sequential numbers (para 0048). Thus, the indicia in Schlaudraff indicate distance (i.e., amount of space). Independent claim 1 does not specify any particular units for the distance. The absolute distance between the reference points in Schaludraff would be known since, as mentioned above, Schlaudraff discloses that the positions of the reference points in the primary network 110 are calculated based on the reference points in the secondary network 120.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Puurunen et al (Supporting Information, Saturaion profile based conformality analysis for atomic layer deposition: aluminum oxide lateral high-aspect ratio channels”, 2020) discloses that pillars may also act as distance indicators (Pg. 11, Section 3.2, first paragraph).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717